Title: Enclosure: Samuel Culper, Jr., to John Bolton, 29 October 1779
From: Culper, Samuel Jr.
To: Bolton, John


          
            Sir
            New York October 29th 1779
          
          I have made inquiry concerning the quantity of provision on this Island, and am well convinced there is sufficient to last this Garrison 6 Months. Several Vessels have not discharged. The packet arrived the 23d Inst. The accounts by her are very alarming to the Tories. They are now convinced that the English fleet dare not engage the united fleets of France and Spain. The Ardent is taken and some say that they chased the English fleet into Portsmouth—This is certain that they lay off there several days which caused the greatest consternation, as they expected to be invaded. The troops from Stoney and Verplanks points got down on sunday evening. The troops which I mentioned to have embarked sails for Hallifax this day with all the heavy ships of War except the Europa. The Daphne Frigate with Sir George Collier and Colo. Stewart sails at the same time for England. Another Fort is erecting near Harrison’s Brewery on the Banks

of the North River—That on Long Island will not be compleated in some time. The Battery will be compleated in a few days. Eighteen 24 pounders are now mounted. We have no late accounts from Georgia but it is generally beleived that the Garrison there is taken. The fleet with the Garrison from Rhode Island arrived the 27th Inst. The Rainbow arrived at Sandy Hook from Hallifax the same day. The enemy are daily collecting forage and have lately been about Oister Bay and took all the Hay in that quarter, notwithstanding the Legion quartered there. From this they mean to contract their lines very soon. No prospect of any speedy movement. The transports which I mentioned that were taking in Water and Ballast was for the use of the Ships at Sandy Hook. The pilots say that it is now very difficult to bring a Vessel in, owing to the Hulks which were lately sunk there. A fleet of Victuallers were to sail from Cork the latter end of Septemr A fleet of Store ships & Merchantmen were to sail from Spithead at the same time. I shall want some more of the Stain immediately as I am now quite out. I am Yrs &c.
          
            Saml Culper Junr
          
        